DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
1.	The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
CROSS-REFERENCE TO RELATED APPLICATION 
2.          This application is a national stage application under 35 U.S.C. 371 and claims the benefit of PCT Application No. PCT/JP2018/011570 having an international filing date of 23 March 2018, which designated the United States, which PCT application claimed the benefit of Japanese Patent Application Nos. 2017-074809 filed 04 April 2017 and 2017-157637 filed 17 August 2017, the entire disclosures of each of which are incorporated herein by reference.
                                                  
                            			 Information Disclosure Statement
3.           The information disclosure statements (IDS) were submitted on the following: 09/27/2019, 12/27/2019. The submissions are in compliance with the provisions of 37 CFR 1.97. Accordingly, the information disclosure statements have been considered by the examiner.

                                                                      Double Patenting
4.       The non-statutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper time wise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A non-statutory obviousness-type double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patent-ably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on a non-statutory double patenting ground provided the conflicting application or patent either is shown to be commonly owned with this application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. 
Effective January 1, 1994, a registered attorney or agent of record may sign a terminal disclaimer. A terminal disclaimer signed by the assignee must fully comply with 37 CFR 3.73(b).

5.          Claims 1-15 are provisionally rejected on the ground of non-statutory double patenting as being un-patentable over claims 1-12, 15, 16, 18 of co-pending Application No. 16/495,279 (’279). Although the conflicting claims are not identical, they are not patent-ably distinct from each other because the following rationale.
   
6.         Claims 1-15 read in claims 1-12, 15, 16, 18 of ‘279 respectively with no non-obvious difference between the subject matter included in pending claims 1-15 and in claims 1-12, 15, 16, 18 of co-pending Application No. 16/495,279 (’279). The only difference being the limitation of “the first coupling structure electrically coupling two of the first substrate, the second substrate, and the third substrate to each other” of claims 1 and 15 from the application, that has not being claimed in claim of the parent. Although the claims at issue are not identical, they are not patent-ably distinct from each other. 


Application No. 16/498,739
co-pending Application No. 16/495,279
1. A solid-state imaging device comprising: a first substrate including a first semiconductor substrate and a first multi-layered wiring layer stacked on the first semiconductor substrate, the first semiconductor substrate having a pixel unit formed thereon, the pixel unit having pixels arranged thereon; a second substrate including a second semiconductor substrate and a second multi- layered wiring layer stacked on the second semiconductor substrate, the second semiconductor substrate having a circuit formed thereon, the circuit having a predetermined function; and a third substrate including a third semiconductor substrate and a third multi-layered wiring layer stacked on the third semiconductor substrate, the third semiconductor substrate having a circuit formed 



2. The solid-state imaging device according to claim 1, further comprising a second coupling structure for electrically coupling the circuit of the second substrate and the circuit of the third substrate to each other, wherein the second coupling structure includes an opening provided by penetrating at least the first substrate from the back surface side of the first substrate to expose a predetermined wiring line in the second multi-layered wiring layer, and an opening provided by penetrating at least the first substrate and the second substrate from the back surface side of the first substrate to expose a predetermined wiring line in the third multi-layered wiring layer. 
 
3. The solid-state imaging device according to claim 2, wherein the predetermined wiring line in the second multi-layered wiring layer that is exposed by the opening and the predetermined 




4. The solid-state imaging device according to claim 2, wherein pads that function as I/O units exist on a back surface of the first substrate, a film including an electrically-conductive material is formed on an inner wall of the opening, and the predetermined wiring line in the second multi-layered wiring layer that is exposed by the opening and the predetermined wiring line in the third multi-layered wiring layer that is exposed by the opening are electrically coupled to the pads by the electrically-conductive material.
5. The solid-state imaging device according to claim 4, wherein the predetermined wiring line in the second multi-layered wiring layer and the predetermined wiring line in the third multi-layered wiring layer are electrically coupled to the same pad by the electrically-conductive material.
5. The solid-state imaging device according to claim 4, wherein the predetermined wiring line in the second multi-layered wiring layer and the predetermined wiring line in the third multi-layered wiring layer are electrically coupled to the same pad by the electrically-conductive material. 

6. The solid-state imaging device according to claim 4, wherein the predetermined wiring line in the second multi-layered wiring layer and the predetermined wiring line in the third multi-layered wiring layer are electrically coupled to the pads by the electrically-conductive material, the pads being different from each other. 

7. The solid-state imaging device according to claim 1, further comprising a second coupling structure for electrically coupling the second substrate and the third substrate to each other, wherein the second substrate and the third substrate are bonded together in a manner that the second semiconductor substrate and the third multi-layered wiring layer are opposed to each other, and the second coupling structure includes a via provided by penetrating at least the second substrate from a front surface side of the second substrate, the via electrically coupling a predetermined wiring line in the second multi-layered wiring layer and a predetermined wiring line in the third multi-layered wiring layer to each other, or a via provided by penetrating at least 



8. The solid-state imaging device according to claim 7, wherein the via has a structure in which electrically-conductive materials are embedded in a first through hole that exposes the predetermined wiring line in the second multi-layered wiring layer and a second through hole that exposes the predetermined wiring line in the third multi-layered wiring layer and is different from the first through hole, or a structure in which films including electrically-conductive materials are formed on inner walls of the first through hole and the second through hole.
9. The solid-state imaging device according to claim 7, wherein the via of the second coupling structure has a structure in which an electrically-conductive material is embedded in one through hole provided to expose a portion of the 






11. The solid-state imaging device according to claim 10, wherein the via has a structure in which electrically-conductive materials are embedded in a first through hole that exposes the predetermined wiring line in the first multi-layered wiring layer, and a second through hole that exposes the predetermined wiring line in the third multi-layered wiring layer and is different from the first through hole, or a structure in which films including electrically-conductive materials are formed on inner walls of the first through hole and the second through hole. 


12. The solid-state imaging device according to claim 10, wherein the via has a structure in which an electrically-conductive material is embedded in one through hole provided to contact the predetermined wiring line in the third multi-layered wiring layer and expose the predetermined wiring line in the first multi-layered wiring layer from the back surface side of the third substrate, or a structure in which a film including an electrically-conductive material is formed on an inner wall of the through hole.

13. The solid-state imaging device according to claim 1, further comprising a second coupling structure for electrically coupling the second substrate and the third substrate to each other, wherein the second coupling structure exists on bonding surfaces of the second substrate and the third substrate, and includes an electrode junction structure in which electrodes formed on 


16. The solid-state imaging device according to claim 1, wherein the second substrate and the third substrate include at least one of a logic circuit or a memory circuit, the logic circuit executing various kinds of signal processing related to an operation of the solid-state imaging device, the memory circuit temporarily holding a pixel signal acquired by each of the pixels of the first substrate. 

15. An electronic apparatus comprising a solid-state imaging device that electronically shoots an image of an object to be observed, the solid-state imaging device including a first substrate including a first semiconductor substrate and a first multi-layered wiring layer stacked on the first semiconductor substrate, the first semiconductor substrate having a pixel unit formed thereon, the pixel unit having pixels arranged thereon, a second substrate including a second semiconductor substrate and a second 



Claim Rejections - 35 USC § 102
7.	The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) The claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.

8.	Claims 1-5, 13, and 15 are rejected under 35 U.S.C. 102(a)(1) as anticipated by U.S. Published Patent Application No. 20160284753 A1 to Komai et al. (referred to hereafter as “Komai”).

Regarding claim 1, Komai teaches a solid-state imaging device (Figure 116A) comprising:

-a second substrate (item 801, fig. 116A) including a second semiconductor substrate (812) and a second multi- layered wiring layer (item 811) stacked on the second semiconductor substrate, the second semiconductor substrate having a circuit formed thereon, the circuit having a predetermined function; 
-and a third substrate (item 11) including a third semiconductor substrate (item 81, [0790]) and a third multi-layered wiring layer (item 82) stacked on the third semiconductor substrate, the third semiconductor substrate having a circuit formed thereon, the circuit having a predetermined function, 
-the first substrate (12), the second substrate (801), and the third substrate (11) being stacked in this order (as seen in fig. 116A), 
-the first substrate and the second substrate being bonded together in a manner that the first multi-layered wiring layer and the second multi-layered wiring layer are opposed to each other (as seen in fig. 116A), 
-a first coupling structure including a via (e.g. the via containing 842, see [0843]), the first coupling structure electrically coupling two of the first substrate, the second substrate, and the third substrate to each other (as seen in the structure of fig. 116A), 
-the via having a structure in which electrically-conductive materials are embedded in one through hole and another through hole (this limitation would read in the structure of fig. 116A), or a structure in which films including electrically-conductive materials are formed on inner walls of the through holes (this limitation would also read in the structure of fig. 116A), the one through hole being provided to expose a first wiring line included in one of the first multi-layered wiring layer, the second multi-layered wiring layer, and the third multi- layered wiring layer, the other through hole being provided to expose a 

Regarding claim 2 (that depends from claim 1), Komai teaches further comprising a second coupling structure (813) for electrically coupling the second substrate (801) and the third substrate (11) to each other, wherein the second coupling structure (813) includes an opening (e.g. opening containing items 842/844) provided by penetrating at least the first substrate (12) from a back surface side of the first substrate to expose a predetermined wiring line (item 821) in the second multi-layered wiring layer, and an opening (e.g. opening containing 813/821/842/844) provided by penetrating at least the first substrate and the second substrate from the back surface side of the first substrate to expose a predetermined wiring line (e.g. the line in 82 contacting 813) in the third multi-layered wiring layer.


Regarding claim 3 (that depends from claim 2), the Komai predetermined wiring line (821) in the second multi-layered wiring layer that is exposed by the opening and the predetermined wiring line (e.g. the line in 82 contacting 813) in the third multi-layered wiring layer that is exposed by the opening comprise pads that function as I/O units.  

Regarding claim 4 (that depends from claim 2), Komai teaches pads {844} that can function as I/O units exist on a back surface of the first substrate {12}, a film including an electrically-conductive material {the conductive line material} is formed on an inner wall of the opening, and the predetermined wiring line {821} in the second multi-layered wiring layer that is exposed by the opening and the predetermined 

Regarding claim 5 (that depends from claim 4), Komai teaches the predetermined wiring line {821} in the second multi-layered wiring layer and the predetermined wiring line {the line in 82 contacting 813} in the third multi-layered wiring layer are electrically coupled to the same pad {844} by the electrically-conductive material. 

Regarding claim 13 (that depends from claim 1), Komai teaches a second coupling structure {813} for electrically coupling the circuit of the second substrate {801} and the circuit of the third substrate {11} to each other, wherein the second coupling structure exists on bonding surfaces of the second substrate and the third substrate, and includes an electrode junction structure {821} in which electrodes formed on the respective bonding surfaces are joined to each other in direct contact with each other. 

Regarding claim 15, Komai teaches an electronic apparatus comprising a solid-state imaging device that electronically shoots an image of an object to be observed, the solid-state imaging device including a first substrate (12, fig. 116A, [0813]) including a first semiconductor substrate (101) and a first multi-layered wiring layer (102) stacked on the first semiconductor substrate, the first semiconductor substrate having a pixel unit (item 21, [0782]) formed thereon, the pixel unit having pixels arranged thereon, a second substrate (801) including a second semiconductor substrate (812) and a second multi- layered wiring layer (811) stacked on the second semiconductor substrate, the second semiconductor substrate having a circuit formed thereon, the circuit having a predetermined function, and a third substrate (11) including a third semiconductor substrate (item 81, [0790]) and a third multi-layered wiring layer (item 82) stacked on the third semiconductor substrate, the third semiconductor substrate 
-a first coupling structure including a via (e.g. the via containing 842, see [0843]), the first coupling structure electrically coupling two of the first substrate, the second substrate, and the third substrate to each other, the via having a structure in which electrically-conductive materials are embedded in one through hole and another through hole (this limitation would also read in the structure of fig. 116A), or a structure in which films including electrically-conductive materials are formed on inner walls of the through holes (this limitation would also read in the structure of fig. 116A), the one through hole being provided to expose a first wiring line included in one of the first multi-layered wiring layer (this limitation would also read in the structure of fig. 116A), the second multi-layered wiring layer, and the third multi- layered wiring layer, the other through hole being provided to expose a second wiring line included in one of multi-layered wiring layers other than the multi-layered wiring layer that includes the first wiring line, out of the first multi-layered wiring layer, the second multi-layered wiring layer, and the third multi-layered wiring layer (this limitation would also read in the structure of fig. 116A).

Claim Rejections - 35 USC § 103
9.	The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.


1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or non-obviousness.
10.	Claims 6-12, and 14 are rejected under 35 U.S.C. 103 as un-patentable over Komai.

Regarding claim 6 (that depends from claim 4), Komai teaches the predetermined wiring line {821} in the second multi-layered wiring layer and the predetermined wiring line {the line in 82 contacting 813} in the third multi-layered wiring layer are electrically coupled to the pads {844} by the electrically-conductive material.  Komai Figure 118 shows that the pads {106/182} can be different from each other.  It would have been obvious to one of ordinary skill in the art to substitute the multi-pads of Figure 118 for the pad of 844 of Figure 116A as the substitution of one known element for another that yields predictable results to one of ordinary skill in the art would have been obvious.  Alternatively or additionally, it would have been obvious to one of ordinary skill in the art to combine the Figure 118 embodiment with that of Figure 116 as one of ordinary skill in the art could have combined the elements as claimed by known methods and, in combination, each element merely performs the same function as it does separately.  One of ordinary skill in the art would have recognized that the results of the combination were predictable.

Regarding claim 7 (that depends from claim 1), Komai Figure 118 shows a second coupling structure (813) for electrically coupling the second substrate (801) and the third substrate (11) to each other, 

Regarding claim 8 (that depends from claim 7), the Komai via (e.g. the via containing 813) has a structure in which electrically-conductive materials (e.g. the materials in 813) are embedded in a first through hole the hole through (801) that exposes the predetermined wiring line in the second multi-layered wiring layer and a second through hole (the hole into 82) that exposes the predetermined wiring line in the third multi-layered wiring layer and is different from the first through hole, or a structure in which films including electrically-conductive materials are formed on inner walls of the first through hole and the second through hole. 



Regarding claim 10 (that depends from claim 1), Komai Figure 118 teaches a third coupling structure (182) for electrically coupling the first substrate (12) and the third substrate (11) to each other, wherein the second substrate and the third substrate are bonded together in a manner that the second semiconductor substrate and the third multi-layered wiring layer are opposed to each other, and the third coupling structure includes a via (the via containing 182) provided by penetrating at least the first substrate and the second substrate from a back surface side of the first substrate, the via electrically coupling a predetermined wiring line in the first multi-layered wiring layer and a predetermined wiring line in the third multi-layered wiring layer to each other, or a via provided by penetrating at least the third substrate and the second substrate from a back surface side of the third substrate, the via electrically coupling the predetermined wiring line in the first multi-layered wiring layer and the predetermined wiring line in the third multi-layered wiring layer to each other. .  It would be expected that the various connections of the device, the via would be connected to other circuitry such that a predetermined wiring line in the first multi-layered wiring layer and a predetermined wiring line in the third multi-layered wiring layer would be electrically connected to each other. It would have been obvious to one of ordinary skill in the art to combine the Figure 118 embodiment with that of Figure 116 

Regarding claim 11 (that depends from claim 10), the Komai via (the via containing 182) has a structure in which electrically-conductive materials (the materials in 182) are embedded in a first through hole that exposes the predetermined wiring line in the first multi-layered wiring layer and in a second through hole that exposes the predetermined wiring line in the third multi-layered wiring layer and is different from the first through hole, or a structure in which films including electrically- conductive materials are formed on inner walls of the first through hole and the second through hole (e.g. the via has a structure where the materials of 182 are on the sidewalls of 182).

Regarding claim 12 (that depends from claim 10), Komai teaches the via {the via containing 182} has a structure in which an electrically- conductive material is embedded in one through hole provided to expose a portion of the predetermined wiring line in the first multi-layered wiring layer and to expose the predetermined wiring line in the third multi-layered wiring layer or in one through hole provided to expose a portion of the predetermined wiring line in the third multi-layered wiring layer and to expose the predetermined wiring line in the first multi-layered wiring layer, or a structure in which a film including an electrically-conductive material is formed on an inner wall of the through hole (the via has a structure where the materials of 182 are on the sidewalls of 182).

Regarding claim 14 (that depends from claim 1), the Komai abstract teaches “a first semiconductor substrate (12) in which a pixel region (21) where pixel portions (51) performing photoelectric conversion are two-dimensionally arranged is formed and a second semiconductor substrate (11) in which a logic 

Conclusion

Any inquiry concerning this communication or earlier communications from the examiner should be directed to WILNER JEAN BAPTISTE whose telephone number is (571)270-7394.  The examiner can normally be reached on M-T 8:00-6:00.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Dale Page can be reached on 571-270-7877.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a 






/W.J/Examiner, Art Unit 2899                                                                                                                                                                                                        /DALE E PAGE/Supervisory Patent Examiner, Art Unit 2899